EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Spencer Warnick on 8/31/2021.
The application has been amended as follows: 
In claim 1, line 18, “5% and 95%” was changed to --10% and 90%--. 
In claim 5, line 4, “10% and 90%” was changed to --5% and 95%--. 
In claim 7, line 21, “5% and 95%” was changed to --10% and 90%--. 
In claim 11, line 4, “10% and 90%” was changed to --5% and 95%--. 
In claim 13, line 19, “5% and 95%” was changed to --10% and 90%--. 
In claim 17, lines 3-4, “10% and 90%” was changed to --5% and 95%--. 
The above changes were made to avoid potential rejections under 35 USC 112(b). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745